GREEN, Acting Chief Justice.
This case comes before the court on mandate of the Supreme Court; and it appearing that on April 26, 1937, 18 F.Supp. 965, the Court of Claims filed special findings of fact with an opinion holding that plaintiff was entitled to recover judgment in the sum of $2,084.20 with interest; and it further appearing that on May 2, 1938, the Supreme Court of the United States, 58 S.Ct. 859, 82 L.Ed. -, reversed the judgment in this court and remanded the case for further proceedings in conformity with the opinion of the court that day announced,—now, therefore, it is ordered this 5th day of July, 1938, in conformity to said mandate and opinion of the Supreme Court, that the petition herein be and the same is dismissed.
It is further ordered that judgment be and the same is entered against the plaintiff in favor of the United States for the cost of printing the record in this cause, the amount thereof to be entered by the Clerk and collected by him according to law.